UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-1725


RANI MEHAR,

                  Plaintiff – Appellant,

          v.

7-ELEVEN, INC.,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:06-cv-01776-AW)


Submitted:    November 29, 2012             Decided:   December 13, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rani Mehar, Appellant Pro Se. Eric Anthony Welter, WELTER LAW
FIRM, PC, Herndon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rani Mehar appeals the district court’s order granting

summary judgment in favor of Defendant in Mehar’s employment

discrimination action.      We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.      Mehar v. 7-Eleven, No. 8:06-cv-01776-AW

(D. Md. May 29, 2007).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                    2